FILED
032172011;

UNITED STATES DISTRICT COURT cClirk, US. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA ourts forms District of Columbia
Jason L. Amin-Bey, )
Plaintiff, l
v. 3 Civil Action No. 14—1111 (UNA)
United States of America, l
Defendant. 3

MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiff’s pro se complaint and
application to proceed in forma pauperis. The Court will grant the in forma pauperis application
and dismiss the case because the complaint fails to meet the minimal pleading requirements of
Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. T isch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 US. 662, 678—79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (DC. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a prisoner at the Federal Medical Center in Ayer, Massachusetts. In the one-
page complaint, plaintiff states that he brings this action “in the public’s interest to prevent fraud
& extirpation pursuant [to] the relevant adjudicative facts among [his Bureau of Prisons register
number].” He then references a BOP Program Statement “per the nomen correction/faith-based
nomen correction” and seeks an order “authorizing [BOP] to acknowledge the faith-based nomen
correction above & update all relevant central ﬁling/inmate or medical detainee data[.]”

Plaintiff has not stated any facts showing his entitlement to the requested relief,
particularly since the noman listed in the instant complaint — Holy Pharoah Malik H.R.A.L.S.A.
El-Bey, Ed.D. —— is one of many plaintiff has used. See Amin-Bey v. United States, No. 143641,
2014 WL 6603769, at *2 (3d Cir. Nov. 21, 2014) (“As best can be decoded from the complaint,
Appellant considers himself named in error and prefers to be addressed by his faith-based
identiﬁer: Holy Pharoah Malik Ha'Elohim Rusul'Alu Dr. Admiral Ala‘ad—Din Lunariel Solariel
Al'Ahezaah El—Bey. With editorial practicalities in mind, we will simply refer to him throughout
this opinion as ‘Appellant.’ ”); Sultan Dr. Admiral Ala ’ Ad—Din Al’ Ahezaa El-Bey v. Jason
Amin-Bey a/k/a Pharoah Dr. Admiral A.L.S.A. El—Bey, 2014 WL 2217842 (D.N.J. May 29, 2014)
(consolidating cases listing various nomina). To the extent that plaintiff is seeking the correction
of records maintained by the Bureau of Prisons, he has not indicated that he exhausted his
administrative remedies under the Privacy Act, 5 U.S.C. § 552a. See Djenasevic v. Executive
US. Attorney’s Oﬂice, 579 F. Supp. 2d 129, 132 (D.D.C. 2008) (“The Court presumes that [the
prisoner—] plaintiff must exhaust his administrative remedies with respect to his claims under the
amendment and accuracy provisions of the Privacy Act before ﬁling a civil action in a federal
district court”) (citing Bethea v. United States Parole Comm 'n, 56 Fed.Appx. 514, 515 (DC. Cir.

2003) (per curiam)) (other citation omitted). Exhaustion is crucial here because a final agency
2

action would likely contain sufﬁcient information to notify defendant of a potential claim. A

separate Order of dismissal accompanies this Memorandum Opinion.

 

Date: December  ,2014